Motion granted to the extent of staying enforcement of the order appealed from as related to the subpoena of the records of Cunningham & Kaming, P. C., pending hearing and determination of the appeal. The appeal is calendared for May 26, 1976. The motion as it relates to records of Merchants Bank is denied (United States v Miller, 425 US 435). The appeal is to be heard on the original record, upon 12 copies of briefs to be served and filed by each party on or before May 25, 1976. Concur—Stevens, P. J., Markewich, Silverman and Capozzoli, JJ.